Citation Nr: 1137390	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  07-38 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the right hand.

2.  Entitlement to service connection for arthritis of the left hand.

3.  Entitlement to service connection for arthritis of the right elbow.

4.  Entitlement to service connection for arthritis of the left elbow.

5.  Entitlement to service connection for arthritis of the right shoulder.

6.  Entitlement to service connection for arthritis of the left shoulder.

7.  Entitlement to service connection for arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and C. T.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from June 1961 to February 1962 and from April 1962 to April 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) from the Board in January 2009.  A transcript of that hearing is of record.  Thereafter, in July 2009, the Board remanded this matter to RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.

REMAND

A September 2011 letter from the Board notified the Veteran that the VLJ who conducted his January 2009 hearing was no longer employed by the Board and advised him of the opportunity to provide testimony before a current VLJ of the Board.  In his September 2011 response, the Veteran requested a hearing before a VLJ at the RO.

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings, a remand of these matters to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

